      Case 4:21-cv-00023-JST Document 60 Filed 09/07/21 Page 1 of 1
                                 THE LAW OFFICES OF
                    MILLSTEIN & ASSOCIATES

                                                                            David J. Millstein
                                                                 dmillstein@millstein-law.com
                                                                                         x 103

                                                                           Gerald S. Richelson
                                                                 grichelson@millstein-law.com
                                                                                         x 102
                                    September 7, 2021

Via ECF Filing

Hon Jon S. Tigar
Northern District of California
Oakland Courthouse, Courtroom 6- 2nd floor
1301 Clay Street,
Oakland, CA 94612

       Re: Areias et al v. Applied Underwriters, Inc. et al
          4:21-cv-00023-JST
          Civil Local Rule 7-3 Notice

Dear Judge Tigar,

       Plaintiffs Rusty Areias and Mercury Public Affairs LLC respectfully submit the
following letter with reference to the above matter, as notice that Defendants’ motions to
dismiss and to strike the First Amended Complaint have been under submission since
hearing thereon on March 21, 2021. This letter is submitted with full understanding of
the Court’s significant case load and the complications attendant to the COVID-19
pandemic.

       Thank you for taking the time to review this notice.

                                                     Respectfully submitted,

                                                     MILLSTEIN & ASSOCIATES



                                                     David J. Millstein, Esq.




THE AUDIFFRED BUILDING • 100 THE EMBARCADERO, SUITE PH • SAN FRANCISCO,
           CA 94105 • 415.348.0348 - TELEPHONE • 415.348.0336 - FAX
